DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
Claim Objections
Claim 28 is objected to because of the following informalities:
In reference to claim 28, it is suggested to amend “combination” to “combinations” in line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 24-28 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 6, the limitation “consisting of” is recited in line 2 and “comprises” is recited in line 3. The inconsistent use of closed (i.e., consisting) and open (i.e., comprises) transitional phrases in the claim makes it unclear what the composite material is limited to include. For the purpose of examination, “a composite consisting of fibres and/or another supporting or filling materials and a plastics material which comprises a thermoset or alternatively thermoplastic matrix” will be interpreted as a composite contains fibres and/or another supporting or filler material and a plastic material of a thermoset or a thermoplastic matrix.
Regarding dependent claim 28, these claims do not remedy the deficiencies of parent claim 6 noted above, and are rejected for the same rationale.
In reference to claim 24, the limitation “consisting of” is recited in line 2 and “comprises” is recited in line 3. The inconsistent use of closed (i.e., consisting) and open (i.e., comprises) transitional phrases in the claim language makes it unclear what the composite material is limited to include or what the composite material should not include. For the purpose of examination, “a composite consisting of glass fibres and a plastics material which comprises a thermoset or thermoplastic matrix” will be interpreted as a composite contains glass fibres and a thermoset or a thermoplastic matrix.
Regarding dependent claim 25-27, these claims do not remedy the deficiencies of parent claim 24 noted above, and are rejected for the same rationale.
In reference to claims 29-30, the limitation “consisting of” is recited in line 9 and “comprises” is recited in line 10. The inconsistent use of closed (i.e., consisting) and open (i.e., comprises) transitional phrases in the claim language makes it unclear what the composite material is limited to include or what the composite material should not include. For the purpose of examination, “a composite consisting of fibres and/or another supporting or filler materials and a plastics material which comprises a thermoset matrix” will be interpreted as a composite contains fibres and/or another supporting or filler material and a thermoset matrix.
In reference to claim 31, the limitation “consisting of” is recited in line 2 and “comprises” is recited in line 3. The inconsistent use of closed (i.e., consisting) and open (i.e., comprises) transitional phrases in the claim language makes it unclear what the composite material is limited to include or what the composite material should not include. For the purpose of examination, “a composite consisting of quartz glass fibres and a plastics material, wherein the plastics material comprises a thermoset matrix” will be interpreted as a composite contains quartz glass fibres and a thermoset matrix.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 9-10, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fell (US 5,030,305).
In reference to claims 1-2, 6, 9-10 and 28, Fell teaches a honeycomb structure made of a fiber-reinforced web, where the honeycomb structure is a honeycomb core (col. 4, lines 5-7, 26-28; col.5, line 67) (corresponding to a core member). Fell further teaches the basic cell shape of the honeycomb structure is “hexagonal” or “over-expanded”, where “hexagonal” cells have a cross- section of a substantially regular hexagon and “over-expanded” cells have a substantially corresponding to the core member is a honeycomb member, the honeycomb member having a polygonal right-angled or circular cell geometry).
Fell further teaches the honeycomb structure is formed by providing a longitudinally extending fiber-reinforced web, forming said fiber-reinforced web into sheets having a predetermined configuration, stacking a plurality of said sheets to form a preform and forming a
 structure from said preform (col. 4, lines 15-20). The resin or matrix material is incorporated into the web as both thermoplastic resin fibers during the production of the laps and as a
thermoplastic fill during a calendaring operation, the thermoplastic resins for incorporation
include any of the engineering grade thermoplastic resins such as polyphenylenesulphide,
polyetherimide, polyetherketone, polyimidesulfone, and mixtures thereof (col. 6, lines 12-26)
(corresponding to the core member is a composite consisting of fibers and a plastics material
which comprises a thermoset or alternatively thermoplastic matrix).
Given that Fell discloses the resin or matrix material that overlaps the presently claimed
plastics material, including the engineering grade thermoplastic resins including polyphenylenesulphide, polyetherimide, polyetherketone, polyimidesulfone, and mixtures thereof, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the polyetherimide or polyimidesulfone which is both disclosed by Fell and encompassed within the scope of the present claims (corresponding to the plastics material comprises a high temperature resistant resin selected from the group consisting of polyimide (PI), cyanate ester, bismaleimide (BMI), and benzoxazine, and combination thereof). Fell further teaches the fibrous web incorporates a reinforcing fiber, wherein the reinforcing fibers are glass fibers (col. 7, lines 6-17).
3, a ratio of modulus of compression to bulk density of greater than or equal to 6                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    , a compression strength to bulk density greater than or equal to 0.07                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    , a high thermal stability of over 350°C, a dielectric constant less than or equal to 1.1 and a loss factor less than 0.003.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
In reference to claim 30, Fell teaches a honeycomb structure made of a fiber-reinforced web, where the honeycomb structure is a honeycomb core (col. 4, lines 5-7, 26-28; col.5, line 67) (corresponding to a core member). 
Fell further teaches the honeycomb structure is formed by providing a longitudinally extending fiber-reinforced web, forming said fiber-reinforced web into sheets having a predetermined configuration, stacking a plurality of said sheets to form a preform and forming a
 structure from said preform (col. 4, lines 15-20). The resin or matrix material is incorporated into the web as both thermoplastic resin fibers during the production of the laps and as a
thermoplastic fill during a calendaring operation, the thermoplastic resins for incorporation
include any of the engineering grade thermoplastic resins such as polyetherimide, polyimidesulfone and mixtures thereof (col. 6, lines 12-26) (corresponding to the core member is a composite consisting of fibers and a plastic material which comprises polyimide).

plastics material, including the engineering grade thermoplastic resins including polyetherimide, polyimidesulfone and mixtures thereof, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use a mixture of polyetherimide and polyimidesulfone which is both disclosed by Fell and encompassed within the scope of the present claims and thereby arrive at the claimed invention. Fell further teaches the fibrous web incorporates a reinforcing fiber, wherein the reinforcing fibers are glass fibers (col. 7, lines 6-17).
Given that the honeycomb structure of Fell is substantially identical to the present claimed core member in structure and composition, it is clear that the honeycomb structure of Fell would inherently be high temperature resistant and have a bulk density less or equal to 48 kg/m3, a ratio of modulus of compression to bulk density of greater than or equal to 5.8                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                     and a compression strength to bulk density greater than or equal to 0.06                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    .
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2004/0001946) (Ma).
In reference to claim 1, Ma teaches a core material having high thermal resistance ([0011]; [0013]) (corresponding to a high temperature resistant core material). The core material has a low density from about 1 kg/m3 to about 400 kg/m3 ([0111]) (corresponding to the core member has a bulk density of ≤ 48 kg/m3). The core material has high compression strength and medium compression modulus, the compression strength is from about 0.20 Mpa to about 1.5 Mpa and the compression modulus is from about 10 Mpa to about 30 Mpa ([0117]).
	Ma teaches the density of the core material in a range which overlaps the presently claimed range. 
	Ma differs from the claims by failing to disclose an anticipator example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima face obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
With respect to a ratio of modulus of compression to bulk density and a ratio of compression strength to bulk density, Ma teaches the compression modulus is from about 10 to about 30 Mpa and the compression strength is from about 0.20 to about 1.5 Mpa, therefore the ratio of modulus of compression to bulk density can be calculated using the overlapping portion of the density and the resulting value would overlap the claimed range (i.e., 30 Mpa/1 kg/m3 = 30                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ; 10 Mpa/48kg/m3 = 0.21                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ); similarly the ratio of compression strength to bulk density can be calculated using the overlapping portion of the density and the resulting value would overlap the claimed range (i.e., 1.5 Mpa/ 1kg/m3 = 1.5                        
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ; 0.2Mpa/48kg/m3 = 0.0042                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ) (corresponding to the core member has a ratio of compression to bulk density of ≥ 6                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ; and the core member has a ratio of compression strength to bulk density of ≥ 0.07                        
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ).
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 2, Ma teaches the limitations of claim 1, as discussed above. Ma further teaches the core material includes a plurality of hexagonal cells (Fig. 4; [0087]) (corresponding to the core member is a honeycomb member, the honeycomb member having a polygonal right-angled or circular cell geometry).
In reference to claim 6, Ma teaches the limitations of claim 1, as discussed above. Ma further teaches the core material includes a foamable polyester, wherein the foamable polyester is a thermoplastic mixture comprising polyester ([0033]; [0045]). Ma further teaches the core material comprises an additive such as short fibers ([0091]) (corresponding to the core member is a composite consisting of fibres and/or another supporting or filler materials and a plastic material which comprises a thermoset or alternatively thermoplastic matrix).

Claims 1-2, 6, 9-10, 24, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rozant et al. (US 2014/0113104) (Rozant).
In reference to claims 1-2, 6, 24, 26-30, Rozant teaches a high strength core structure made from a fibrous substrate, wherein the core structure is a honeycomb core ([0002]) (corresponding to a core member; the core member is a honeycomb member). The honeycomb has hexagonal cells and cell walls ([0092]) (corresponding to the honeycomb member has a polygonal right-angled or circular cell geometry).
	The core structure comprises a reinforcing fibrous substrate and a resin coated into the substrate ([0009]) (corresponding to the core member is a composite consisting of fibres and a plastic). The fibers are glass fibers ([0035]) (corresponding to consisting of glass fibres). Rozant further teaches the fibers include a binder, wherein the binder is a thermosetting resin binding the fibers ([0034]) (corresponding to a plastics material which comprises a thermoset; a plastics material which comprises a thermoset matrix).
	Rozant further teaches the polymeric resin coating coated into the substrate includes a fist polymer, the first polymer includes polyimides ([0054]) (corresponding to the plastics material comprises a high temperature resistant resin selected from the group consisting of polyimide (PI)).
	Rozant further teaches the final core has a density in the range of from 5 to 500 kg/m3 ([0096]) (corresponding to the core member has a bulk density of ≤ 48 kg/m3).
While Rozant does not explicitly disclose a ratio of modulus of compression to bulk density or compressive strength to density as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the compression strength and compression modulus of Rozant, including resulting in presently claimed ratios, in order to provide the core of Rozant with compression properties suitable for the intended application of the core.
Alternatively, given that the core of Rozant is substantially identical to the present claimed core member in structure and composition, it is clear that the core of Rozant would inherently be high temperature resistant, have a ratio of modulus of compression to bulk density of greater than or equal to 6                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                     and a compression strength to bulk density greater than or equal to 0.07                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    .
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
In reference to claims 9 and 10, Rozant teaches the limitations of claim 1, as discussed above. Given that the core of Rozant is substantially identical to the present claimed core member in structure and composition, it is clear that the core of Rozant would inherently have high thermal stability of over 350ºC, excellent dielectric properties with a dielectric constant of ≤ 1.1 and a loss factor of < 0.003.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fell in view of Materials & Processes: Fibers for composites (CW).
The examiner has provided the non-patent literature document, CW, with the Office Action mailed 11/05/2021. The citation of prior art in the rejection refers to the provided document.
In reference to claims 24-27, Fell teaches a honeycomb structure made of a fiber-reinforced web, where the honeycomb structure is a honeycomb core (col. 4, lines 5-7, 26-28; col.5, line 67) (corresponding to a core member). The honeycomb structure is formed by providing a longitudinally extending fiber-reinforced web, forming said fiber-reinforced web into sheets having a predetermined configuration, stacking a plurality of said sheets to form a preform and forming a structure from said preform (col. 4, lines 15-20). The fibrous web incorporates a reinforcing fiber, wherein the reinforcing fibers are glass fibers (col. 7, lines 6-17)
(corresponding to the core member is a composite consisting of glass fibers). A resin or matrix
material is incorporated into the web as both thermoplastic resin fibers during the production of
the laps and as a thermoplastic fill during a calendaring operation, the thermoplastic resins for
incorporation include any of the engineering grade thermoplastic resins such as polyphenylenesulphide, polyetherimide, polyetherketone, polyimidesulfone, and mixtures
thereof (col. 6, lines 12-26) (corresponding to a plastics material, wherein the plastics material
comprises a thermoset or thermoplastic matrix).
Given that Fell discloses the resin or matrix material that overlaps the presently claimed plastics material, including the engineering grade thermoplastic resins including corresponding to the plastics material comprises a high temperature resistant resin selected from the group consisting of polyimide (PI), polyether imides (PEI), polyether ketone, and polythioethers (polyphenylensulfid (PPS)) and combinations thereof; the plastics material comprises a high temperature resistant resin selected from the group consisting of PI).
Fell does not explicitly teach the glass fibers comprise a quartz glass fibre fabric, as presently claimed. However, Fell teaches reinforcing fibers included in the fibrous web are glass fibers (col. 7, lines 12-17).
CW teaches structural properties of composite materials are derived primarily from the fiber reinforcement (p.1). Quartz fibers have lower density, higher strength and greater stiffness than E-glass and about twice the elongation-to-break, making them a good choice where durability is a priority (p. 5). CW further teaches quartz fibers can maintain their performance properties under continuous exposure to temperatures as high as 1050°C and up to 1250°C for short time periods and they possess significantly better electromagnetic properties than glass (p.5).
In light of the motivation of CW, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to modify the glass fiber
reinforcing fibers of Fell to be quartz fibers, in order to provide reinforcing fibers with lower density, higher strength, and greater stiffness than E-glass and provide the reinforcing fibers with

Given that the honeycomb structure of Fell in view of CW is substantially identical to the present claimed core member in structure and composition, it is clear that the honeycomb structure of Fell would inherently be high temperature resistant and have a bulk density less or equal to 48 kg/m3, a ratio of modulus of compression to bulk density of greater than or equal to
6                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    , a ratio of compression strength to bulk density greater than or equal to 0.07                         
                            
                                
                                    M
                                    P
                                    a
                                
                                
                                    
                                        
                                            k
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    
Where the claimed and prior art products are identical or substantially identical in
structure or composition, or are produced by identical or substantially identical processes, a
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d
1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rozant in view of CW.
In reference to claim 25, Rozant teaches the limitations of claim 24, as discussed above. 
	Rozant does not explicitly teach the glass fibers comprise a quartz glass fibre fabric, as presently claimed. 
CW teaches structural properties of composite materials are derived primarily from the fiber reinforcement (p.1). Quartz fibers have lower density, higher strength and greater stiffness than E-glass and about twice the elongation-to-break, making them a good choice where durability is a priority (p. 5). CW further teaches quartz fibers can maintain their performance properties under continuous exposure to temperatures as high as 1050°C and up to 1250°C for short time periods and they possess significantly better electromagnetic properties than glass (p.5).

the art before the effective filing date of the presently claimed invention to modify the glass fiber
of Rozant to be quartz fibers, in order to provide reinforcing fibers with lower density, higher strength, and greater stiffness than E-glass and provide the reinforcing fibers with
better electromagnetic properties than glass.
In reference to claim 31, Rozant teaches a high strength core structure made from a fibrous substrate, wherein the core structure is a honeycomb core ([0002]) (corresponding to a core member). The core structure comprises a reinforcing fibrous substrate and a resin coated into the substrate ([0009]) (corresponding to the core member is a composite consisting of fibres and a plastic). The fibers are glass fibers ([0035]). Rozant further teaches the fibers and a binder, wherein the binder is a thermosetting resin binding the fibers ([0034]) (corresponding to a plastics material which comprises a thermoset matrix).
	Rozant further teaches the final core has a density in the range of from 5 to 500 kg/m3 ([0096]) (corresponding to the core member has a bulk density of ≤ 48 kg/m3).
	Rozant does not explicitly teach the glass fibers are quartz glass fibres, as presently claimed. 
CW teaches structural properties of composite materials are derived primarily from the fiber reinforcement (p.1). Quartz fibers have lower density, higher strength and greater stiffness than E-glass and about twice the elongation-to-break, making them a good choice where durability is a priority (p. 5). CW further teaches quartz fibers can maintain their performance properties under continuous exposure to temperatures as high as 1050°C and up to 1250°C for short time periods and they possess significantly better electromagnetic properties than glass (p.5).

the art before the effective filing date of the presently claimed invention to modify the glass fiber
of Rozant to be quartz fibers, in order to provide reinforcing fibers with lower density, higher strength, and greater stiffness than E-glass and provide the reinforcing fibers with
better electromagnetic properties than glass.
While Rozant in view of CW does not explicitly disclose a ratio of modulus of compression to bulk density or compressive strength to density as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the compression strength and compression modulus of Rozant in view of CW, including resulting in presently claimed ratios, in order to 
Alternatively, given that the core of Rozant in view of CW is substantially identical to the present claimed core member in structure and composition, it is clear that the core of Rozant in view of CW would intrinsically be high temperature resistant, have a ratio of modulus of compression to bulk density of greater than or equal to 4.5                 
                    
                        
                            M
                            P
                            a
                        
                        
                            
                                
                                    k
                                    g
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
             and a compression strength to bulk density greater than or equal to 0.04                 
                    
                        
                            M
                            P
                            a
                        
                        
                            
                                
                                    k
                                    g
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            .
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
 Response to Arguments
In response to amended claims 1, 24 and 26-28 the previous Claim Objections of record are withdrawn.

In response to amended claim 28, the 35 U.S.C. 112(b) rejection of record is withdrawn. However, upon further consideration of claims 6 and 24-28 and upon review of new claims 29-31 a new set of 35 U.S.C. 112(b) rejections has been set forth, as discussed above.

In response to amended claims 1 and 24, which now recites a ratio of modulus of compression to bulk density of ≥ 6                     
                        
                            
                                M
                                P
                                a
                            
                            
                                
                                    
                                        k
                                        g
                                    
                                    
                                        
                                            
                                                m
                                            
                                            
                                                3
                                            
                                        
                                    
                                
                            
                        
                    
                ; and a ratio of compression strength to bulk density of ≥ 0.07                     
                        
                            
                                M
                                P
                                a
                            
                            
                                
                                    
                                        k
                                        g
                                    
                                    
                                        
                                            
                                                m
                                            
                                            
                                                3
                                            
                                        
                                    
                                
                            
                        
                    
                , Structural materials handbook-Part 3: Load transfer and design of joints and design ® Fibertruss® HFT® (HexWeb) alone no longer anticipate the claimed limitations. Therefore, the previous 35 U.S.C. 102(a)(1) rejections over ECSS and HewWeb are withdrawn from record. However, the amendments necessitate a new set of rejections, as discussed above.

Applicant primarily argues:
“The claimed ratio of modulus of compression to bulk density and ratio of compression strength to bulk density are also not disclosed by Fell. Applicant submits that the Fig. 11 of the current application illustrates core members according to some embodiments with a high temperature stability, which is also not rendered obvious by Fell. Moreover, as discussed in Applicant’s paper of September 30, 2022, the recitations of Claims 1-2, 6, and 9-10 are not inherent. In particular, Fell merely proposes honeycombs in combination with a thermoplastic resin, and in order for the claimed characteristic to be considered ‘inherent,’ the allegedly inherent characteristic must necessarily flow from the teachings of the applied prior art. See Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) and MPEP 2112. Applicant submits that the thermoplastic materials of Fell generally have lower mechanical properties relating to strength and modulus, and as such, does not inherently disclose high thermal stability.”
Remarks, p. 7-8
The examiner respectfully traverses as follows:
	Firstly, while Fig. 11 shows a glass fiber honeycomb manufactured with quartz glass and cyanate ester resin compared to a honeycomb only including cyanate ester have differing thermal stability, the fact remains that Fell teaches a honeycomb structure including glass fibers reinforcing a thermoplastic matrix material (col. 7, lines 6-17; col. 6, lines 12-26), which meets the presently claimed core member consisting of fibers and a plastic material. 
	Secondly, Fell teaches a honeycomb structure consisting of glass fibers and a resin or matrix material substantially identical to the presently claimed core member in composition (i.e., glass fibers and plastics material, more specifically PI, PEI, PEK and PPS) and structure (i.e., honeycomb member), therefore, absent evidence to the contrary, it is clear the honeycomb structure of Fell inherently have the presently claimed properties.
In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed
and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.
	Lastly, it is not clear how Fell can disclose the same fibers and resins as presently claimed comprising the same types and amount of components as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If itis Applicant’s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Conclusion
The prior art made of record and not relied upon, namely Ehbing et al. (US 2012/0237759), is considered pertinent to Applicant's disclosure. However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784